Name: Council Regulation (EEC) No 1749/92 of 30 June 1992 fixing, for the 1992/93 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices, the amount of compensation for storage costs and the prices to be applied in Spain and Portugal
 Type: Regulation
 Subject Matter: prices;  beverages and sugar;  accounting;  plant product
 Date Published: nan

 No L 180 / 14 Official Journal of the European Communities I. 7 . 92 COUNCIL REGULATION (EEC) No 1749/ 92 of 30 June 1992 fixing, for the 1992 /93 marketing year , the derived intervention prices for white sugar, the intervention price for raw sugar , the minimum prices for A and B beet , the threshold prices, the amount of compensation for storage costs and the prices to be applied in Spain and Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2 ) thereof, Having regard to Council Regulation (EEC ) No 1785 / 81 of 30 June 1981 on the common organization of the markets in the sugar sector ( x ), and in particular Articles 3 ( 5 ), 5 ( 5 ), 8 (4 ) and 14 (5 ) thereof, \ Having regard to Council Regulation (EEC ) No 1716 / 91 of 13 June 1991 concerning the alignment of the prices of sugar and sugar beet applicable in Spain on the common prices ( 2 ), and in particular Article 6 thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Article 3 ( 5 ) of Regulation (EEC) No 1785 / 81 provides that an intervention price for raw sugar shall be fixed ; whereas such price should be established on the basis of the intervention price for white sugar ; Whereas Regulation (EEC) No 1748 / 92 fixed the basic price for beet at ECU 40 per tonne; whereas Article 5 (2 ) of Regulation (EEC) No 1785 / 81 provides that the minimum price to be fixed for A beet shall be 98 % of the basic price of the beet and the minimum price to be fixed for B beet shall in principle be 68 % of the said basic price , without prejudice to Article 28 ( 5 ) of that Regulation ; Whereas Article 14 (2 ) of Regulation (EEC) No 1785 / 81 provides that the threshold price for white sugar shall be equal to the target price , plus costs , calculated at a flat rate , of transport from the Community area having the largest surplus to the most distant deficit consumption area in the Community , plus a flat-rate amount which takes into account the storage levy; whereas , given the state of supplies within the Community , account should be taken of transport charges between the departments of northern France and Palermo ; Whereas the threshold price for raw sugar is to be derived from the threshold price for white sugar by reference to a processing margin and a standard yield ; Whereas the threshold price for molasses should be fixed in such a way that the receipts from sales ofmolasses may reach the level of receipts of undertakings taken into account in the fixing of basic prices for beet ; Whereas Articles 3 and 4 of Regulation (EEC) No 1716 / 92 provide that , for the first stage of the alignment of the prices for sugar and beet in Spain , an intervention price for white sugar and a basic price and minimum prices for beet are to be fixed taking account in particular of a reducing factor with respect to a reference price ; whereas , for the 1992 / 93 marketing year , the reducing factor with respect to the reference price is ECU 3,44 per 100 kilograms ofwhite sugar and ECU 2,836 per tonne of beet ; whereas pursuant to Article 5 of that Regulation account should be taken of the corresponding common prices to be fixed for that marketing year for the purposes of fixing the prices for sugar and beet applicable in Spain ; Whereas Article 5 of Council Regulation (EEC) No 1358 / 77 of 20 June 1977 laying down general rules for offsetting storage costs for sugar and repealing Regulation Whereas Council Regulation (EEC ) No 1748 / 92 of 30 June 1992 fixing , for the 1992 / 93 marketing year , certain sugar prices and the standard quality of beet ( 4 ), fixed the intervention price for white sugar at ECU 53,01 per 100 kilograms applicable for the non-deficit areas ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 1785 / 81 provides that derived intervention prices for white sugar are to be fixed for each of the deficit areas ; whereas , for such fixing, it is appropriate that account be taken of the regional variations which , given a normal harvest and free movement of sugar , might be expected to occur in the price of sugar under natural conditions of price formation on the market ; Whereas a deficit supply situation is to be foreseen in the areas of production in Italy , Ireland and the United Kingdom; (*) OJ No L 177 , 1 . 7 . 1981 , p. 4 . As last amended by Commission Regulation (EEC ) No 61 / 92 (OJ No L 6 , 11 . 1 . 1992 , p. 18 ). ( 2 ) OJ No L 162 , 26 . 6 . 1991 , p. 18 . ( } ) OJ No C 119 , 11 . 5 . 1992 , p. 18 . ( 4 ) See page 13 of this Official Journal . 1 . 7 . 92 Official Journal of the European Communities No L 180 / 15 HAS ADOPTED THIS REGULATION: Article 1 For the deficit areas of the Community , the derived intervention price for white sugar shall be fixed , per 100 kilograms , at : ( a ) ECU 54,22 for all the areas in the United Kingdom; (b ) ECU 54,22 for all the areas in Ireland; (c ) ECU 54,22 for all the areas in Portugal ; (d ) ECU 54,95 for all the areas in Italy . Article 2 The intervention price of raw sugar shall be ECU 43,94 per 100 kilograms . (EEC) No 750 / 68 t 1 ) provides that the amount of repayment in the context of the compensation for storage costs shall be fixed per month and per unit of weight , taking account of financing costs , insurance costs and specific storage costs ; whereas , as a result of the maintenance of prices , interest of 10% should continue to be levied for financing costs , that is a monthly sum of ECU 0,52 per 100 kilograms of white sugar ; Whereas , at the end of the period of transition applicable to Portugal in the sugar sector , in other words from the 1992 / 93 marketing year , the price of white sugar applicable in Portugal must , in accordance with Article 238 (2 ) of the Act of Accession , reach the common price after seven staged increases ; whereas , as stated in the proceedings of the conference which preceded the accession of Portugal , the common reference price in question is the derived intervention price applicable in the Ireland/United Kingdom area , in this case for the 1992 / 93 marketing year ; whereas , moreover , the supply situation is still in a structural deficit in all Portuguese production areas ; whereas , the results of the regionalization applicable to date in the Ireland / United Kingdom production area are also valid in the Portuguese area ; whereas , therefore , a derived intervention price should also be fixed for white sugar for all the areas in Portugal for the 1992 / 93 marketing year; Whereas the case where beet prices in Portugal are higher than the common prices is regulated by Article 238 (3 ) ( a ) and (b ) of the Act of Accession , which stipulates that where the price of a product in Portugal is higher than the common price , on the one hand , the alignment results from the development of common prices during the seven years following accession , and on the other , the Council must carry out an analysis of the development of moves towards price alignment on the basis of an opinion from the Commission ; Whereas that analysis has shown that the anticipated alignment as a result of the supposed increase in common prices for beet has not taken place because they have in general been maintained and even reduced ; whereas , however , the Portuguese prices of beet have been adapted in order to stop the gap between Portuguese and common prices from widening; Whereas the gap between the Portuguese price of beet and the common reference price of beet , that is , the basic price plus , in accordance with the proceedings of the conference which preceded accession , the effect of regionalization for the Ireland / United Kingdom area , is less than the 3 % fixed in Article 237 of the Act of Accession and therefore can be considered as minimal ; whereas , therefore , the alignment of the price of sugar is achieved from the 1992/ 93 marketing year ; whereas , therefore , the minimum prices of beet applicable to Portugal can now justifiably be set in accordance with Article 5 ( 3 ) of Regulation (EEC) No 1785 / 81 , which means that from the 1992 / 93 marketing year , they are established on the basis of the derived intervention price for white sugar fixed for all the areas of Portugal , Article 3 1 . The minimum price for A beet , applicable in the Community with the exception of Spain , shall be ECU 39,20 per tonne . 2 . Subject to Article 28 ( 5 ) of Regulation (EEC) No 1 785 / 81 , the minimum price for B beet , applicable in the Community with the exception of Spain , shall be ECU 27,20 per tonne . Article 4 Alignment of the sugar beet prices applicable in Portugal with the common prices shall be accomplished with effect from 1 July 1992 . Article 5 1 . The sugar prices to be applied in Spain shall be as follows : ( a ) the intervention price for white sugar shall be ECU 59,57 per 100 kilograms ; (b ) the prices for beet shall be :  ECU 46,08 per tonne for the basic price ,  ECU 45,28 per tonne for the minimum price for A beet ,  ECU 33,28 per tonne for the minimum price for B beet , subject to the application of Article 28 (5 ) of Regulation (EEC) No 1785 / 81 . (') OJ No L 156 , 25 . 6 . 1977 , p. 4 . As last amended by Regulation (EEC ) No 3042 / 78 (OJ No L 361 , 23 . 12 . 1978 , p. 8 ). NoL 180 / 16 Official Journal of the European Communities 1 . 7 . 92 2 . The beet prices referred to in paragraph 1 shall be for delivery at the collection centre and shall apply to beet of standard quality as defined in Article 3 of Regulation (EEC) No 1748 / 92 . Article 6 The threshold price shall be : (a ) ECU 63,90 per 100 kilograms of white sugar ; (b) ECU 54,60 per 100 kilograms of raw sugar ; (c) ECU 6,89 per 100 kilograms of molasses . Article 7 The amount of the reimbursement referred to in Article 8 of Regulation (EEC ) No 1785 / 81 shall be ECU 0,52 per month per 100 kilograms of white sugar . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply for the 1992 / 93 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA